Citation Nr: 0701362	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  96-41 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as elevated blood pressure readings. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served on active duty from March 1975 to December 
1995.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a May 1996 rating decision that, in part, denied 
service connection for elevated blood pressure readings.  In 
August 1996, the veteran filed a notice of disagreement (NOD) 
with the denial of service connection for elevated blood 
pressure readings.  The RO issued a supplemental SOC (SSOC) 
as well as a rating decision dated in October 1997, which 
both reflected the RO's continued denial of the veteran's 
service connection claim.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in November 1997.

In January 1998, the veteran submitted a statement that 
confirmed the continuation of his appeal on the claim for 
service connection for elevated blood pressure readings.  
Thereafter, the RO continued the denial of service connection 
for hypertension (as reflected in an August 2004 SSOC).  

In June 2005, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.  

In October 2005, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) for additional 
development.  After completing the requested action, the RO 
continued the denial of the claim for service connection for 
hypertension (as reflected in an August 2006 SSOC), and 
returned the matter to the Board for further appellate 
consideration.  








FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim for service connection for hypertension 
has been accomplished.

2.  Hypertension was first manifested over eight years after 
separation from active service, and there is no medical 
evidence or opinion to support a finding that any current 
hypertension is medically related to the veteran's military 
service.


CONCLUSION OF LAW

The criteria for service connection for hypertension, claimed 
as elevated blood pressure readings, are not met.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Post-rating letters issued by the RO in February 2005 and by 
AMC in December 2005 notified the veteran and his 
representative of what was needed to establish entitlement to 
a service connection (evidence showing an injury or disease 
in service; a current disability; and a relationship between 
the current disability and an injury, disease, or event in 
military service).  After each letter, they were afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his service connection claim, and 
that he has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the February and December 2005 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant of what evidence, if any, will be 
obtained by the claimant, and what evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In the December 2005 
letter, the AMC explained to the veteran that VA would make 
reasonable efforts to help him get evidence necessary to 
support his service connection claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
The AMC further specified what records VA was responsible for 
obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get.  The 
letter also included a request that the veteran furnish any 
evidence that he had in his possession that pertained to his 
claim for service connection.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claims.  As indicated above, 
all four content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, the documents 
substantially meeting the VCAA's notice requirements-
addressed above-were furnished to the veteran after the May 
1996 rating action on appeal.  However, such makes sense, 
inasmuch as the VCAA was not enacted until November 2000.  
Moreover, the Board finds that any delay in issuing section 
5103(a) notice did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006).  As indicated below, as a 
result of RO and AMC development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of the February and December 2005 
letters and further opportunities to provide information 
and/or evidence pertinent to the claim under consideration, 
the AMC readjudicated the claim for service connection for 
hypertension (as reflected in the August 2006 SSOC).

Hence, the Board finds that the VA's failure in not 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); cf. 
38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the veteran's status is not at issue.  The 
notice requirements pertaining to existence of disability and 
nexus were met via the February and December 2005 letters, as 
addressed.  Further, the AMC notified the veteran of 
additional information concerning disability ratings and 
effective dates in the August 2006 SSOC.  The Board notes 
that any error in the timing or form of the latter notice is 
harmless.  Id.   As the Board's decision herein denies 
service connection for hypertension, no effective date or 
rating is being, or\r is to be, assigned.  Accordingly, there 
is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claim on appeal has been accomplished.  The RO (to 
include through the AMC) has made reasonable and appropriate 
efforts to assist the veteran in obtaining all evidence 
necessary to substantiate his claim; though these efforts, 
service medical records, private treatment records, and 
available post-service VA medical records have .  In 
connection with his claim, the veteran was afforded a 
comprehensive general medical VA examination in March 1996, 
the report of which is of record.  The transcript of the June 
2005 Board hearing also is of record.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the claim.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  




II. Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection may presumed, for certain chronic 
diseases, such as cardiovascular diseases (to include 
hypertension), which are manifested to a compensable degree 
(10 percent for cardiovascular diseases) within a prescribed 
period after discharge from service (one year for 
cardiovascular diseases), even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R.§§ 3.307, 
3.309 (2006).

Service medical records are negative for any complaints, 
findings, or diagnosis of hypertension.  An August 1995 
service retirement examination report reflects a recorded 
blood pressure reading of 122/68, and the examiner's 
assessment of the veteran's cardiovascular system as normal.

Post-service VA and private treatment records indicate that 
the veteran was first diagnosed with hypertension and 
prescribed medication to treat his elevated blood pressure in 
2004.  A March 1996 VA examination report notes blood 
pressure readings of 140/90 (seated), 140/98 (standing), and 
144/82 (recumbent).  A June 1996 VA treatment record lists a 
blood pressure reading of 145/79.  Private treatment notes 
dated in October 1997 and January 1998 reflect blood pressure 
readings of 110/60 and 122/70, respectively.  A December 2004 
private stress test report lists an impression of positive 
electrocardiographic response to exercise; normal perfusion 
imaging without evidence of ischemia or prior myocardial 
infarction; and ejection fraction within normal limits by 
visual estimation of gated SPECT.  Additional private 
treatment records and exercise treadmill test reports dated 
in December 2004 show a diagnosis of hypertension.  

In this case, as noted above, hypertension was not shown in 
service or for several years thereafter.  Further, the record 
does not include medical evidence or opinion even suggesting 
a medical nexus between the hypertension first-diagnosed more 
than 8 years after service discharge and the veteran's active 
military service, and neither the veteran nor his 
representative has identified or even alluded to the 
existence of any such opinion.

In addition to the medical evidence, the Board has considered 
the veteran's assertions advanced in connection with the 
appeal.  The Board does not doubt the sincerity of the 
veteran's belief that he has hypertension as a result of his 
military service.  However, questions of medical diagnosis 
and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training or expertise, he is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the veteran's 
assertions as to the origins of his hypertension have no 
probative value.

Under these circumstances, the claim for service connection 
for hypertension must be denied.  In arriving at the decision 
to deny the claim, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, in the absent 
of any competent evidence to support the claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for hypertension, claimed as elevated 
blood pressure readings, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


